Name: Council Decision (EU) 2018/416 of 5 March 2018 authorising the opening of negotiations for a revised Lisbon Agreement on Appellations of Origin and Geographical Indications
 Type: Decision
 Subject Matter: marketing;  international trade;  international affairs;  EU institutions and European civil service;  European construction;  trade policy;  consumption
 Date Published: 2018-03-19

 19.3.2018 EN Official Journal of the European Union L 75/23 COUNCIL DECISION (EU) 2018/416 of 5 March 2018 authorising the opening of negotiations for a revised Lisbon Agreement on Appellations of Origin and Geographical Indications THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 207, in conjunction with Article 218(3) and (4) thereof, Having regard to the recommendation from the European Commission, Whereas: (1) The Lisbon Agreement for the Protection of Appellations of Origin and their International Registration of 1958 is a treaty administered by the World Intellectual Property Organisation (WIPO). It is open to parties to the Paris Convention for the Protection of Industrial Property. It has a membership of 28 contracting parties, including seven Union Member States (Bulgaria, Czech Republic, France, Italy, Hungary, Portugal and Slovakia). (2) The international system of the Lisbon Agreement is currently being reviewed, with a view to improving it to attract a wider membership, while preserving its principles and objectives. On the basis of progress made by a Working Group which established a basic proposal for the revision in October 2014, a Diplomatic Conference for the Adoption of a revised Lisbon Agreement on Appellations of Origin and Geographical Indications (revised Lisbon Agreement) was held in Geneva from 11 to 21 May 2015. (3) Taking into account the key role that the protection of intellectual property, in particular the protection of appellations of origin and geographical indications, plays in international trade, the revised Lisbon Agreement falls within the common commercial policy of the Union. The revised Lisbon Agreement relates specifically to international trade, in that it is essentially intended to promote and facilitate such trade and has direct and immediate effects on it (1). The common commercial policy falls within the exclusive competence of the Union pursuant to point (e) of Article 3(1) of the Treaty on the Functioning of the European Union (TFEU). As a consequence, the negotiation of the revised Lisbon Agreement falls within the exclusive competence of the Union. (4) In accordance with Articles 207(3) and 218(3) TFEU, the Commission is to be the Union negotiator in the field of the Union's exclusive competence (2), HAS ADOPTED THIS DECISION: Article 1 The Commission is hereby authorised to open negotiations for a revised Lisbon Agreement on Appellations of Origin and Geographical Indications. The negotiations shall be conducted in consultation with the special committee referred to in Article 207(3) TFEU. Article 2 This Decision is addressed to the Commission. Done at Brussels, 5 March 2018. For the Council The President N. DIMOV (1) Judgment of the Court of justice of 25 October 2017 in Case C-389/15, Commission v Council, ECLI:EU:C:2017:798. (2) Idem, para 76.